eo DH ND A FP WY NO R&

BO dh KB NHN KH KN KN HN Dw ww eR Re
Oo ITD mA BP WHO NY KY OD ODO DWN DH nH fF WO YH YF CO

 

Case 2:19-cr-O0666-SPL Document3 Filed 06/05/19 Page Lor i
_# File _Lonerp |

_RECENED Copy

JUN @ 5 2019

CLEAK US CISTECY COURT
DISTRIQLOF ARIZONA
MoPePuUTY |

}

 

 

BY

     
  

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

 

United States of America, CR-19-00666-PHX-SPL (JZB)

Plaintiff,

INDICTMENT
VS.
VIO: 18 U.S.C. § 1544
Craig Austin Lang, (Misuse of a Passport)
Count 1
Defendant.
THE GRAND JURY CHARGES:

On or about September 24, 2018, in Mexico, outside the jurisdiction of any particular state
and district, CRAIG AUSTIN LANG, willfully and knowingly used and attempted to use United
States passport No. XXXXX4398, in that the defendant did present said passport to Mexican
authorities to obtain a Mexican visa, in violation of the conditions and restrictions therein
contained.

The conduct alleged in this Indictment occurred outside the jurisdiction of any particular
State or District and within the venue of the United States District Court for the District of
Arizona, in that the last known U.S. residence of the defendant, CRAIG AUSTIN LANG, was in
Surprise, Arizona, as provided by Title 18, United States Code, Section 3238.

///
///
///
///
///
//1

 
Co Oe ND nH FP YH NO

NO pO NO NO DN HN KH HD HN ee ee pe ee
Oo aT DB OA BP WOW NH KH DOD OD FH HAND HD HAH BP WO HPO KY OC

 

Case 2:19-cr-O0666-SPL Document3 Filed 06/05/19 Page 2 of 2

In violation of Title 18, United States Code, Section 1544.
A TRUE BILL

/S/
FOREPERSON OF THE GRAND JURY
Date: June 5, 2019

MICHAEL BAILEY
United States Attorney
District of Arizona

BRIAN BENCZKOWSKI
Assistant Attorney General
U.S. Department of Justice

 

/S/
CHRISTIAN LEVESQUE
Trial Attorney
Human Rights and Special Prosecutions Section, U.S. Department of Justice
District of Columbia Bar No. 501778
1301 New York Ave., NW
Suite 300
Washington, DC, 20530-0016
Telephone (202) 616-2609
christian. levesque@usdoj.gov

/S/
JAMES HEPBURN
Trial Attorney
Human Rights and Special Prosecutions Section, U.S. Department of Justice
Pennsylvania State Bar No. 200051
1301 New York Ave., NW
Suite 300
Washington, DC, 20530-0016
Telephone (202) 307-2908
james. hepburn2@usdoj.gov

JOSEPH KOEHLER
Assistant U.S. Attorney

 
